Citation Nr: 1037203	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1976.  

In December 2008, the Board of Veterans' Appeals (Board) denied 
service connection for posttraumatic stress disorder.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2010, the 
Court vacated the December 2008 Board decision based on a Joint 
Motion For Remand filed by the Veteran and the Secretary (Joint 
Motion).  

A letter was sent to the Veteran on March 9, 2010, and to his 
attorney on March 15, 2010, in which the Veteran was given 90 
days from the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  A letter requesting an extension of time was 
received from the Veteran's attorney on June 15, 2010.  A letter 
was sent to the Veteran's attorney on June 22, 2010 granting 
until August 13, 2010, for the submission of additional evidence.  
A letter was received from the Veteran's attorney on August 18, 
2010.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board agrees with the Veteran's representative that the 
Veteran is entitled to a VA examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

Additionally, there are outstanding records that VA must attempt 
to obtain prior to the examination being conducted.  For example, 
the evidence indicates the Veteran underwent an eight month 
intensive posttraumatic stress disorder  group therapy program, 
which began in August 2005.  See April 2006 letter from AMF, 
Ph.D.  Most of these records have not been associated with the 
claims file.  See September 2009 Appellant's Brief on pages 4-5.  
For example, of records are the treatment that occurred from 
August 17, 2005, to December 7, 2005.  The ones after December 7, 
2005, are not associated with the claims file.  Both the 
psychologist and a physician have indicated that the Veteran's 
treatment for posttraumatic stress disorder is ongoing at VA.  
See April 2006 letter from psychologist ("[The Veteran] has been 
referred to an aftercare PTSD Alumni Group which meets on a 
monthly basis."); April 2007 letter from physician ("[The 
Veteran] is being treated in our clinic for PTSD.").  Thus, the 
records from the Veteran's eight-month treatment beginning in 
December 2005 and his ongoing treatment for posttraumatic stress 
disorder at VA will need to be obtained.

A January 22, 1997, VA treatment record indicates that the 
Veteran underwent psychological testing in connection with 
Maryland Rehabilitation Services.  Id. ("[The Veteran] had also 
been referred to Maryland Rehab Services (DORS) and recently 
completed a psychological on 1/13/97."  The record is tabbed on 
the left side in yellow in volume 2 of the claims file.).  Such 
services fall under Maryland State Department of Education, 
Division of Rehabilitation Services.  An attempt to obtain that 
January 13, 1997, testing results and any other relevant evidence 
from that facility should be made.  

A VA Form 4-1837, Decision on Waiver of Indebtedness, shows that 
the Veteran was awarded Social Security benefits in 2007.  While 
the Veteran has not stated whether or not he received these 
benefits in whole or in part due to posttraumatic stress 
disorder, the Board finds that an attempt to obtain the records 
should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the VA treatment 
records from the Veteran's eight-month 
treatment beginning in December 2005 at the 
VA Medical Center in Baltimore Maryland.  It 
should also obtain any other treatment 
records pertaining to posttraumatic stress 
disorder from January 2006 to the present.

2.  The RO should seek permission from the 
Veteran to obtain the January 13, 1997, 
testing results from Maryland State 
Department of Education, Division of 
Rehabilitation Services and any other 
relevant records that the facility has 
pertaining to the Veteran.  The Veteran will 
authorize the release of these records.  See 
38 C.F.R. § 3.159(c)(1)(ii) (claimant must 
authorize the release of existing records).

2.  The RO should contact the Social Security 
Administration and request that it provide 
all documentation of the Veteran's award of 
disability benefits in 2007 and copies of all 
records developed in association with the 
award for incorporation into the record.  

3.  Once the above development is completed 
to the extent possible, the RO should 
schedule the Veteran for a VA psychiatric 
evaluation with a board certified 
psychiatrist.  

The claims folder, including the service 
treatment records, and a copy of this remand 
is to be made available to the physician for 
review in conjunction with the examination.  

All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota Multiphasic 
Personality Inventory (MMPI) are to be 
accomplished.  (In other words, the Board 
requests that the Veteran undergo MMPI 
testing.  Any other testing that the examiner 
requests should be conducted.)

The examiner is informed of the following:

*	The Board finds the Veteran's allegations 
of sexual abuse as a child to be NOT 
credible.  It is fully aware that mental 
health professionals have accepted such 
allegation as true.  Regardless, as the 
finder of fact, the Board rejects this 
alleged stressor made by the Veteran.

*	The service treatment records are in 
envelopes in volume 2 of the claims file.  
There is a service personnel record in the 
white envelope that was written by the 
Veteran (there is no date on the record) 
addressing his thoughts as to why he was 
being discharged from service.  This may 
show his state of mind during service.

*	Additional service treatment records are 
in the manila envelope with his entrance 
and separation examinations and treatment 
he received during service.

*	In July 2004, the Veteran reported he was 
discharged from service due to an 
"adjustment disorder."  See July 15, 
2004, VA treatment record in volume 1 of 
the claims file.  There is no evidence in 
the service treatment records to 
substantiate that allegation.

*	The Veteran has received various diagnoses 
over the years, such as possible anxiety 
disorder, possible depression, 
posttraumatic stress disorder, 
polysubstance abuse dependency, 
alcohol/polydrug abuse in alleged 
remission, and personality disorder.

While these are some facts the Board would 
like you to consider, the examiner is asked 
to review the entire claims file, as multiple 
records throughout the claims file address 
the Veteran's medical history, personal 
history, and psychiatric symptoms over the 
years and reports of behavior the Veteran 
exhibited prior to his entrance into service.  
The loose papers in volume 1 of the claims 
file with rubber bands around them are not 
relevant to the issue on appeal (these 
records address educational benefits).

Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran 
has posttraumatic stress disorder or any 
other psychiatric disorder that either had 
its onset in service or was permanently 
aggravated beyond the natural progress of the 
disease process.  Upon what facts and medical 
principles do you base your opinion?

**The Veteran has not alleged that he was 
exposed to a stressor while in service that 
caused his posttraumatic stress disorder.  
Rather, he alleges he had posttraumatic 
stress disorder prior to his entrance into 
service based upon the childhood sexual 
trauma he experienced and that posttraumatic 
stress disorder was aggravated during 
service.  As noted above, the Board does not 
find his allegation of childhood sexual 
trauma to be credible.  Please take this into 
account when responding to the above 
question.

**Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather it means that the weight 
of the medical evidence both for and against 
a conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the questions posed with use of "as 
likely," "more likely," or "less likely" 
language.

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue of 
entitlement to service connection for 
posttraumatic stress disorder.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

